154 Ga. App. 716 (1980)
270 S.E.2d 33
HINKINS
v.
FRANCIS et al.
59826.
Court of Appeals of Georgia.
Argued May 5, 1980.
Decided May 21, 1980.
*717 Lisa J. Krisher, Robert W. Cullen, Mary Carden, Roy Sobelson, for appellant.
A. Stephenson Wallace, for appellees.
DEEN, Chief Judge.
R. T. Hinkins brings this appeal from the grant of a third-party adoption of his alleged minor child.
1. As Hinkins did not appeal from the order denying his petition for legitimation of the child within the time provided by law, that issue is not before this court for decision. Miller v. State, 146 Ga. App. 7 (245 SE2d 442) (1978).
2. Appellant has no standing to challenge the trial court's order granting the adoption. Code § 74-406 (d) provides that if a legitimation petition is not filed by the putative father, or if after filing such a petition he fails to prosecute it to final judgment, he loses all rights to the child and may not thereafter object to the adoption and is not entitled to receive notice of the adoption. Subsection (e) provides that if the child is legitimated by the putative father, the adoption shall not be permitted except as provided in Code §§ 74-403 through 75-405. While Hinkins did file a legitimation petition within 30 days after the adoption petition was filed, it was denied. Therefore the child was not legitimated and he does not fall within the provisions of subsection (e) as a parent whose rights can only be terminated as provided in Code §§ 74-403 through 74-405.
Judgment affirmed. Birdsong and Sognier, JJ., concur.